Case 19-12543 Doc 37 Filed 12/11/19 Entered 12/11/19 14:51:54 Main Document Page 1 of 1



                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA


   IN THE MATTER OF                                                        BANKRUPTCY NO.

   CHRIS JOHN DAVIS                                                        19-12543

                                                                           SECTION “A”
   DEBTOR(S)                                                               CHAPTER 13


                                                    ORDER


           On December 11, 2019, there came before the Court the Order for Chris J. Davis, Pro Se Debtor,

   to appear and Show Cause as to why this bankruptcy proceeding should not be dismissed for failure to

   remit the installment payment on the filing fee in the amount of $210.00 due October 18, 2019 (P-29).

           Present at the hearing:

           Andrew Wiebelt, II, Chapter 13 Trustee

           The debtor did not appear for the hearing;

           The Court having considered the argument of counsel and the Court having granted the Chapter

   13 Trustee’s Motion to Dismiss this case;

           IT IS ORDERED that the Court's Order to Show Cause is hereby MOOT.

           New Orleans, Louisiana, December 11, 2019.



                                                           Meredith S. Grabill
                                                           U.S. Bankruptcy Judge
